UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 16-7430


SOMCHAI NOONSAB,

                Plaintiff - Appellant,

          v.

UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF
NORTH CAROLINA; W. T. BROWN; STEPHEN RUSSELL; MELANIE
SHEKITA; PAUL GESSNER; MICHAEL HOWELL; KINDRA AILEEN;
DETECTIVE CHAN; PAUL C. RIDGEWAY; DANIEL HORN, JR.;
CHRISTINA CAMERON ROEDEO; JOSH STEIN,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:16-ct-03112-FL)


Submitted:   February 23, 2017            Decided:   February 28, 2017


Before SHEDD and DIAZ, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Somchai Noonsab, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Somchai     Noonsab      appeals        the   district    court’s     orders

dismissing his 42 U.S.C. § 1983 action and denying his motion

for reconsideration.          We have reviewed the record and find no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.         Noonsab v. U.S. Dist. Court for the E.

Dist. of N.C., No. 5:16-ct-03112-FL (E.D.N.C. Aug. 30, 2016 &

Oct. 13, 2016).         We dispense with oral argument because the

facts   and   legal    contentions      are    adequately     presented    in   the

materials     before   this    court    and    argument   would   not     aid   the

decisional process.

                                                                          AFFIRMED




                                         2